


109 HR 5379 IH: To authorize the Secretary of the Army to acquire land

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5379
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Army to acquire land
		  for expansion of Pinon Canyon Maneuver Site, subject to certain
		  conditions.
	
	
		1.Authority to acquire land for
			 expansion of Pinon Canyon Maneuver Site
			(a)AuthorityThe
			 Secretary of the Army may, subject to subsections (b) and (c), after consulting
			 with the congressional defense committees, and using funds previously
			 appropriated for such purpose, acquire for not more than fair market value any
			 and all right, title, and interest in and to one or more parcels of real
			 property located near Pinon Canyon Maneuver Site (in this section referred to
			 as the Site) for the purpose of expanding the Site.
			(b)Limitation on
			 expansionThe Secretary of the Army may not acquire real property
			 under subsection (a) to expand the Site if such acquisition would require the
			 condemnation of such property, the seizure by a Federal entity of any private
			 property, or the exercise by a Federal or State governmental entity of eminent
			 domain authority.
			(c)Study
			 requiredThe Secretary of the Army may not acquire real property
			 under subsection (a) until the Secretary has submitted to the congressional
			 defense committees a study on—
				(1)the economic impact
			 on local communities of such acquisition;
				(2)the environmental
			 impact of expanding the Site pursuant to subsection (a); and
				(3)the costs
			 associated with potential environmental restoration, waste management, and
			 other environmental activities in connection with such acquisition and
			 expansion.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 congressional defense committees means the Committee on Armed
			 Services and the Committee on Appropriations of the Senate and the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				(2)The term
			 fair market value means, with respect to a parcel of land, the
			 value of such parcel as determined by an appraisal performed by an independent,
			 certified appraiser in accordance with the Uniform Standards of Professional
			 Appraisal Practice.
				
